PER CURIAM:
Zhenlu Zhang appeals the district court’s order dismissing his civil action. We have reviewed the record and find no reversible error.* Accordingly, we affirm for the reasons stated by the district court. Zhang v. Science & Technology Corp., No. 8:06-cv-03001-DKC (D. Md. May 18, 2007). We dispense with oral argument because the facts and legal contentions, are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 To the extent Zhang seeks to raise additional claims in his informal brief, these claims are not properly before this court. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993).